Title: Thomas Jefferson to James Ligon (for Patrick Gibson), 15 January 1817
From: Jefferson, Thomas
To: Ligon, James,Gibson, Patrick


          
            Sir
            Monticello Jan. 15. 17.
          
          Understanding that mr Gibson is too unwell to attend to business, I take the liberty of addressing to yourself directly a request of my account from the last period to which it was rendered (Sep. 1st) to the end of the year, that I may make my arrangements accordingly.     in my letter of Dec. 28. I mentioned that a purchase of corn would require me to draw about this time for
			 between 500. & 750.D. we now ascertain that it will be for 555.D. and not immediately. Accept the assurance of my respect.
          
            Th: Jefferson
          
        